Case 3:19-cv-00665-MMD-WGC Document 37-12 Filed 05/17/20 Page 1 of 2




                  Exhibit 12




                     Exhibit 12
              Case 3:19-cv-00665-MMD-WGC Document 37-12 Filed 05/17/20 Page 2 of 2

Read, Breanne

From:                 Doran, Virginia
Sent:                 Thursday, June 1, 2017 3:51 PM
To:                   Gonzalez, Roger
Subject:              RE: Support


I concur...let’s see where this goes.
V

From: Gonzalez, Roger
Sent: Thursday, June 01, 2017 2:34 PM
To: Doran, Virginia <VRDoran@washoeschools.net>
Subject: FW: Support

I got this back from her. I do not want to meet with her at this time. With regard to the marijuana allegation ( which was
actually about suspension not about returning drugs), it seems she is only going to bury herself deeper. Should I advise
her to just use the form?


Roger J. Gonzalez, Ed.D.
Area Superintendent, Area 2




775-348-0261
425 East Ninth Street
Reno, Nevada 89520-3425

From: "Olsen, Trina" <TOlsen@washoeschools.net>
Date: Thursday, June 1, 2017 at 1:46 PM
To: Roger Gonzalez <rgonzalez@washoeschools.net>
Subject: Re: Support

Thank you. I have a complaint and will fill out the paperwork.

Is this also where I would report the allegation that I referred to in my email last week involving marijuana? I
discussed it in yesterday's meeting, so Virginia Doran is aware of this reference. Trina

From: Gonzalez, Roger
Sent: Thursday, June 1, 2017 11:13:01 AM
To: Olsen, Trina
Subject: Re: Support

Trina,
If you have a formal complaint about your supervisor, please use the form
                                                              1

                                                                                                       WCSD 2968
